Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (the “Agreement”), made this 30th day of September, 2004, by and
among SI FINANCIAL GROUP, INC., a federally chartered corporation (the
“Company”) SAVINGS INSTITUTE BANK AND TRUST COMPANY, a federally-chartered
savings bank (the “Bank”), and RHEO A. BROUILLARD (“Executive”).

 

W I T N E S S E T H

 

WHEREAS, Executive serves in a position of substantial responsibility;

 

WHEREAS, the Company and the Bank wish to assure the services of Executive for
the period provided in this Agreement; and

 

WHEREAS, Executive is willing to serve in the employ of the Bank on a full-time
basis for said period.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1. Employment. Executive is employed as the President and Chief Executive
Officer of the Company and the Bank. Executive shall perform all duties and
shall have all powers which are commonly incident to the offices of President
and Chief Executive Officer or which, consistent with those offices, are
delegated to him by the Board of Directors. During the term of this Agreement,
Executive also agrees to serve, if elected, as an officer and/or director of any
subsidiary of the Company and the Bank and in such capacity will carry out such
duties and responsibilities reasonably appropriate to that office.

 

2. Location and Facilities. The Executive will be furnished with the working
facilities and staff customary for executive officers with the title and duties
set forth in Section 1 and as are necessary for him to perform his duties. The
location of such facilities and staff shall be at the principal administrative
offices of the Company and the Bank, or at such other site or sites customary
for such offices.

 

3. Term.

 

  a. The term of this Agreement shall be (i) the initial term, consisting of the
period commencing on the date of this Agreement (the “Effective Date”) and
ending on the third anniversary of the Effective Date, plus (ii) any and all
extensions of the initial term made pursuant to this Section 3.

 

  b.

Commencing on the first year anniversary date of this Agreement, and continuing
on each anniversary thereafter, the disinterested members of the boards of
directors of the Bank and the Company may extend the Agreement an additional

 



--------------------------------------------------------------------------------

 

year such that the remaining term of the Agreement shall be thirty-six (36)
months, unless Executive elects not to extend the term of this Agreement by
giving written notice in accordance with Section 19 of this Agreement. The Board
of Directors of the Bank and the Company (the “Boards”) will review the
Agreement and Executive’s performance annually for purposes of determining
whether to extend the Agreement and the rationale and results thereof shall be
included in the minutes of the Board’s meeting. The Executive shall receive
notice as soon as possible after such review as to whether the Agreement is to
be extended.

 

4. Base Compensation.

 

  a. The Company and the Bank agree to pay the Executive during the term of this
Agreement a base salary at the rate of $253,000 per year, payable in accordance
with customary payroll practices.

 

  b. The Board of the Bank shall review annually the rate of the Executive’s
base salary based upon factors they deem relevant, and may maintain or increase
his salary, provided that no such action shall reduce the rate of salary below
the rate in effect on the Effective Date.

 

  c. In the absence of action by the Board, the Executive shall continue to
receive salary at the annual rate specified on the Effective Date or, if another
rate has been established under the provisions of this Section 4, the rate last
properly established by action of the Board under the provisions of this Section
4.

 

5. Bonuses. The Executive shall be entitled to participate in discretionary
bonuses or other incentive compensation programs that the Company and the Bank
may award from time to time to senior management employees pursuant to bonus
plans or otherwise.

 

6. Benefit Plans. The Executive shall be entitled to participate in such life
insurance, medical, dental, pension, profit sharing, retirement and stock-based
compensation plans and other programs and arrangements as may be approved from
time to time by the Company and the Bank for the benefit of their employees.

 

7. Vacation and Leave.

 

  a. The Executive shall be entitled to vacations and other leave in accordance
with policy for senior executives, or otherwise as approved by the Board.

 

  b.

In addition to paid vacations and other leave, the Executive shall be entitled,
without loss of pay, to absent himself voluntarily from the performance of his
employment for such additional periods of time and for such valid and legitimate
reasons as the Board may in its discretion determine. Further, the Board may

 

2



--------------------------------------------------------------------------------

 

grant to the Executive a leave or leaves of absence, with or without pay, at
such time or times and upon such terms and conditions as the Board in its
discretion may determine.

 

8. Expense Payments and Reimbursements. The Executive shall be reimbursed for
all reasonable out-of-pocket business expenses that he shall incur in connection
with his services under this Agreement upon substantiation of such expenses in
accordance with applicable policies of the Company and the Bank.

 

9. Automobile Allowance. During the term of this Agreement, the Executive shall
be entitled to an automobile allowance on terms no less favorable that those in
effect immediately prior to the execution of this Agreement. Executive shall
comply with reasonable reporting and expense limitations on the use of such
automobile as may be established by the Company or the Bank from time to time,
and the Company or the Bank shall annually include on Executive’s Form W-2 any
amount of income attributable to Executive’s personal use of such automobile.

 

10. Loyalty and Confidentiality.

 

  a. During the term of this Agreement Executive: (i) shall devote all his time,
attention, skill, and efforts to the faithful performance of his duties
hereunder; provided, however, that from time to time, Executive may serve on the
boards of directors of, and hold any other offices or positions in, companies or
organizations which will not present any conflict of interest with the Company
and the Bank or any of their subsidiaries or affiliates, unfavorably affect the
performance of Executive’s duties pursuant to this Agreement, or violate any
applicable statute or regulation and (ii) shall not engage in any business or
activity contrary to the business affairs or interests of the Company and the
Bank.

 

  b. Nothing contained in this Agreement shall prevent or limit Executive’s
right to invest in the capital stock or other securities of any business
dissimilar from that of the Company and the Bank, or, solely as a passive,
minority investor, in any business.

 

  c.

Executive agrees to maintain the confidentiality of any and all information
concerning the operation or financial status of the Company and the Bank; the
names or addresses of any of its borrowers, depositors and other customers; any
information concerning or obtained from such customers; and any other
information concerning the Company and the Bank to which he may be exposed

 

3



--------------------------------------------------------------------------------

 

during the course of his employment. The Executive further agrees that, unless
required by law or specifically permitted by the Board in writing, he will not
disclose to any person or entity, either during or subsequent to his employment,
any of the above-mentioned information which is not generally known to the
public, nor shall he employ such information in any way other than for the
benefit of the Company and the Bank.

 

11. Termination and Termination Pay. Subject to Section 12 of this Agreement,
Executive’s employment under this Agreement may be terminated in the following
circumstances:

 

  a. Death. Executive’s employment under this Agreement shall terminate upon his
death during the term of this Agreement, in which event Executive’s estate shall
be entitled to receive the compensation due to the Executive through the last
day of the calendar month in which his death occurred.

 

  b. Retirement. This Agreement shall be terminated upon Executive’s retirement
under the retirement benefit plan or plans in which he participates pursuant to
Section 6 of this Agreement or otherwise.

 

  c. Disability.

 

  i. The Board or Executive may terminate Executive’s employment after having
determined Executive has a Disability. For purposes of this Agreement,
“Disability” means a physical or mental infirmity that impairs Executive’s
ability to substantially perform his duties under this Agreement and that
results in Executive becoming eligible for long-term disability benefits under
any long-term disability plans of the Company and the Bank (or, if there are no
such plans in effect, that impairs Executive’s ability to substantially perform
his duties under this Agreement for a period of one hundred eighty (180)
consecutive days). The Board shall determine whether or not Executive is and
continues to be permanently disabled for purposes of this Agreement in good
faith, based upon competent medical advice and other factors that they
reasonably believe to be relevant. As a condition to any benefits, the Board may
require Executive to submit to such physical or mental evaluations and tests as
it deems reasonably appropriate.

 

  ii.

In the event of such Disability, Executive’s obligation to perform services
under this Agreement will terminate. The Bank will pay Executive, as

 

4



--------------------------------------------------------------------------------

 

Disability pay, an amount equal to one hundred percent (100%) of Executive’s
bi-weekly rate of base salary in effect as of the date of his termination of
employment due to Disability. Disability payments will be made on a monthly
basis and will commence on the first day of the month following the effective
date of Executive’s termination of employment for Disability and end on the
earlier of: (A) the date he returns to full-time employment at the Bank in the
same capacity as he was employed prior to his termination for Disability; (B)
his death; or (C) upon attainment of age 65. Such payments shall be reduced by
the amount of any short- or long-term disability benefits payable to the
Executive under any other disability programs sponsored by the Company and the
Bank. In addition, during any period of Executive’s Disability, Executive and
his dependents shall, to the greatest extent possible, continue to be covered
under all benefit plans (including, without limitation, retirement plans and
medical, dental and life insurance plans) of the Company and the Bank, in which
Executive participated prior to his Disability on the same terms as if Executive
were actively employed by the Company and the Bank.

 

  d. Termination for Cause.

 

  i. The Board may, by written notice to the Executive in the form and manner
specified in this paragraph, immediately terminate his employment at any time,
for “Cause”. The Executive shall have no right to receive compensation or other
benefits for any period after termination for Cause. Termination for “Cause”
shall mean termination because of, in the good faith determination of the Board,
Executive’s:

 

  (1) Personal dishonesty;

 

  (2) Incompetence;

 

  (3) Willful misconduct;

 

  (4) Breach of fiduciary duty involving personal profit;

 

  (5) Intentional failure to perform stated duties under this Agreement;

 

  (6) Willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or a final cease-and-desist order; or

 

  (7) Material breach by Executive of any provision of this Agreement.

 

5



--------------------------------------------------------------------------------

  ii. Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause by the Company and the Bank unless there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of a majority of the entire membership of the Board at a meeting of such
Board called and held for the purpose (after reasonable notice to Executive and
an opportunity for Executive to be heard before the Board with counsel), of
finding that in the good faith opinion of the Board, Executive was guilty of the
conduct described above and specifying the particulars thereof.

 

  e. Voluntary Termination by Executive. In addition to his other rights to
terminate under this Agreement, Executive may voluntarily terminate employment
during the term of this Agreement upon at least sixty (60) days prior written
notice to the Boards, in which case Executive shall receive only his
compensation, vested rights and employee benefits up to the date of his
termination.

 

  f. Without Cause or With Good Reason.

 

  i. In addition to termination pursuant to Sections 11(a) through 11(e) the
Boards, may, by written notice to Executive, immediately terminate his
employment at any time for a reason other than Cause (a termination “Without
Cause”) and Executive may, by written notice to the Board, immediately terminate
this Agreement at any time within ninety (90) days following an event
constituting “Good Reason” as defined below (a termination “With Good Reason”).

 

  ii.

Subject to Section 12 of this Agreement, in the event of termination under this
Section 11(f), Executive shall be entitled to receive his base salary for the
remaining term of the Agreement paid in one lump sum within ten (10) calendar
days of such termination. Also, in such event, Executive shall, for the
remaining term of the Agreement, receive the benefits he would have received
during the remaining term of the Agreement under any retirement programs
(whether tax-qualified or non-qualified) in which Executive participated prior
to his termination (with the amount of the benefits determined by reference to
the benefits received by the Executive or accrued on his behalf under such
programs during the twelve (12) months preceding his termination) and continue
to participate in any benefit plans of the Company or the Bank that provide
health (including

 

6



--------------------------------------------------------------------------------

 

medical and dental), life or disability insurance, or similar coverage upon
terms no less favorable than the most favorable terms provided to senior
executives of the Company and the Bank during such period. In the event that the
Company and the Bank are unable to provide such coverage by reason of Executive
no longer being an employee, the Company and the Bank shall provide Executive
with comparable coverage on an individual policy basis.

 

  iii. “Good Reason” shall exist if, without Executive’s express written
consent, the Company and the Bank materially breach any of their respective
obligations under this Agreement. Without limitation, such a material breach
shall be deemed to occur upon any of the following:

 

  (1) A material reduction in Executive’s responsibilities or authority in
connection with his employment with the Company or the Bank;

 

  (2) Assignment to Executive of duties of a non-executive nature or duties for
which he is not reasonably equipped by his skills and experience;

 

  (3) Failure of the Executive to be nominated or renominated to the Board of
Directors of the Bank or the Company;

 

  (4) A reduction in salary or benefits contrary to the terms of this Agreement,
or, following a Change in Control as defined in Section 12 of this Agreement,
any reduction in salary or material reduction in benefits below the amounts to
which he was entitled prior to the Change in Control;

 

  (5) Termination of incentive and benefit plans, programs or arrangements, or
reduction of Executive’s participation to such an extent as to materially reduce
their aggregate value below their aggregate value as of the Effective Date;

 

  (6) A requirement that Executive relocate his principal business office or his
principal place of residence outside of the area consisting of a twenty-five
(25) mile radius from the current main office and any branch of the Bank, or the
assignment to Executive of duties that would reasonably require such a
relocation; or

 

  (7) liquidation or dissolution of the Company or the Bank.

 

7



--------------------------------------------------------------------------------

  iv. Notwithstanding the foregoing, a reduction or elimination of the
Executive’s benefits under one or more benefit plans maintained by the Company
or the Bank as part of a good faith, overall reduction or elimination of such
plans or plans or benefits thereunder applicably to all participants in a manner
that does not discriminate against Executive (except as such discrimination may
be necessary to comply with law) shall not constitute an event of Good Reason or
a material breach of this Agreement, provided that benefits of the type or to
the general extent as those offered under such plans prior to such reduction or
elimination are not available to other officers of the Company and the Bank or
any company that controls either of them under a plan or plans in or under which
Executive is not entitled to participate.

 

  g. Continuing Covenant Not to Compete or Interfere with Relationships.
Regardless of anything herein to the contrary, following a termination by the
Company and the Bank or Executive pursuant to Section 11(f):

 

  i. Executive’s obligations under Section 10(c) of this Agreement will continue
in effect; and

 

  ii. During the period ending on the first anniversary of such termination, the
Executive shall not serve as an officer, director or employee of any bank
holding company, bank, savings bank, savings and loan holding company, or
mortgage company (any of which, a “Financial Institution”) which Financial
Institution offers products or services competing with those offered by the Bank
from any office within fifty (50) miles from the main office or any branch of
the Bank and shall not interfere with the relationship of the Company and the
Bank and any of its employees, agents, or representatives.

 

12. Termination in Connection with a Change in Control.

 

For purposes of this Agreement, a Change in Control means any of the following
events:

 

  (i)

Merger: The Company merges into or consolidates with another corporation, or
merges another corporation into the Company, and as a result less than a
majority of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by

 

8



--------------------------------------------------------------------------------

 

persons who were stockholders of the Company immediately before the merger or
consolidation.

 

  (ii) Acquisition of Significant Share Ownership: There is filed or required to
be filed a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, if the schedule discloses that the filing person or persons acting
in concert has or have become the beneficial owner of 25% or more of a class of
the Company’s voting securities, but this clause (b) shall not apply to
beneficial ownership of Company voting shares held in a fiduciary capacity by an
entity of which the Company directly or indirectly beneficially owns 50% or more
of its outstanding voting securities.

 

  (iii) Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Company’s Board of Directors at the beginning of
the two-year period cease for any reason to constitute at least a majority of
the Company’s Board of Directors; provided, however, that for purposes of this
clause (iii), each director who is first elected by the board (or first
nominated by the board for election by the stockholders) by a vote of at least
two-thirds (2/3) of the directors who were directors at the beginning of the
two-year period shall be deemed to have also been a director at the beginning of
such period; or

 

  (iv) Sale of Assets: The Company sells to a third party all or substantially
all of its assets.

 

Notwithstanding anything in this Agreement to the contrary, in no event shall
reorganization of the Bank from the mutual holding company form of organization
to the full stock holding company form of organization (including the
elimination of the mutual holding company) constitute a “Change in Control” for
purposes of this Agreement.

 

  a.

Termination. If within the period ending two (2) years after a Change in
Control, (i) the Company and the Bank shall terminate the Executive’s employment
Without Cause, or (ii) Executive voluntarily terminates his employment With Good
Reason, the Company and the Bank shall, within ten calendar days of the
termination of Executive’s employment, make a lump-sum cash payment to him equal
to 2.99 times the Executive’s average Annual Compensation over the five (5) most
recently completed calendar years ending with the year immediately preceding the
effective date of the Change in Control. In determining Executive’s

 

9



--------------------------------------------------------------------------------

 

average Annual Compensation, Annual Compensation shall include base salary and
any other taxable income, including but not limited to amounts related to the
granting, vesting or exercise of restricted stock or stock option awards,
commissions, bonuses (whether paid or accrued for the applicable period), as
well as, retirement benefits, director or committee fees and fringe benefits
paid or to be paid to Executive or paid for Executive’s benefit during any such
year, profit sharing, employee stock ownership plan and other retirement
contributions or benefits, including to any tax-qualified plan or arrangement
(whether or not taxable) made or accrued on behalf of Executive of such year.
The cash payment made under this Section 12(a) shall be made in lieu of any
payment also required under Section 11(f) of this Agreement because of a
termination in such period. Executive’s rights under Section 11(f) are not
otherwise affected by this Section 12. Also, in such event, the Executive shall,
for a thirty-six (36) month period following his termination of employment,
receive the benefits he would have received over such period under any
retirement programs (whether tax-qualified or nonqualified) in which the
Executive participated prior to his termination (with the amount of the benefits
determined by reference to the benefits received by the Executive or accrued on
his behalf under such programs during the twelve (12) months preceding the
Change in Control) and continue to participate in any benefit plans of the
Company and the Bank that provide health (including medical and dental), life or
disability insurance, or similar coverage upon terms no less favorable than the
most favorable terms provided to senior executives of during such period. In the
event that the Company and the Bank are unable to provide such coverage by
reason of the Executive no longer being an employee, the Company and the Bank
shall provide the Executive with comparable coverage on an individual policy.

 

  b. The provisions of Section 12 and Sections 14 through 25, including the
defined terms used is such sections, shall continue in effect until the later of
the expiration of this Agreement or two (2) years following a Change in Control.

 

13. Indemnification and Liability Insurance.

 

  a.

Indemnification. The Company and the Bank agree to indemnify the Executive (and
his heirs, executors, and administrators), and to advance expenses related
thereto, to the fullest extent permitted under applicable law and regulations
against any and all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit, or proceeding in which he
may be involved by reason of his having been a director or Executive of the
Company, the Bank or any of their subsidiaries (whether or not he continues to
be a director

 

10



--------------------------------------------------------------------------------

 

or Executive at the time of incurring any such expenses or liabilities) such
expenses and liabilities to include, but not be limited to, judgments, court
costs, and attorney’s fees and the cost of reasonable settlements, such
settlements to be approved by the Board, if such action is brought against the
Executive in his capacity as an Executive or director of the Company and the
Bank or any of their subsidiaries. Indemnification for expense shall not extend
to matters for which the Executive has been terminated for Cause. Nothing
contained herein shall be deemed to provide indemnification prohibited by
applicable law or regulation. Notwithstanding anything herein to the contrary,
the obligations of this Section 13 shall survive the term of this Agreement by a
period of six (6) years.

 

  b. Insurance. During the period in which indemnification of the Executive is
required under this Section, the Company and the Bank shall provide the
Executive (and his heirs, executors, and administrators) with coverage under a
directors’ and Executives’ liability policy at the expense of the Company and
the Bank, at least equivalent to such coverage provided to directors and senior
Executives of the Company and the Bank.

 

14. Reimbursement of Executive’s Expenses to Enforce this Agreement. The Company
and the Bank shall reimburse the Executive for all out-of-pocket expenses,
including, without limitation, reasonable attorney’s fees, incurred by the
Executive in connection with successful enforcement by the Executive of the
obligations of the Company and the Bank to the Executive under this Agreement.
Successful enforcement shall mean the grant of an award of money or the
requirement that the Company and the Bank take some action specified by this
Agreement: (i) as a result of court order; or (ii) otherwise by the Company and
the Bank following an initial failure of the Company and the Bank to pay such
money or take such action promptly after written demand therefor from the
Executive stating the reason that such money or action was due under this
Agreement at or prior to the time of such demand.

 

15. Limitation of Benefits under Certain Circumstances. If the payments and
benefits pursuant to Section 12 of this Agreement, either alone or together with
other payments and benefits which the Executive has the right to receive from
the Company and the Bank, would constitute a “parachute payment” under Section
280G of the Code, the payments and benefits pursuant to Section 12 shall be
reduced or revised, in the manner determined by the Executive, by the amount, if
any, which is the minimum necessary to result in no portion of the payments and
benefits under Section 12 being non-deductible to the Company and the Bank
pursuant to Section 280G of the Code and subject to the excise tax imposed under
Section 4999 of the Code. The determination of any reduction in the payments and
benefits to be made pursuant to Section 12 shall be based upon the opinion of
the Company and the Bank’s independent public accountants and paid for by the
Company and the Bank. In the event that the Company, the

 

11



--------------------------------------------------------------------------------

Bank and/or the Executive do not agree with the opinion of such counsel, (i) the
Company and the Bank shall pay to the Executive the maximum amount of payments
and benefits pursuant to Section 12, as selected by the Executive, which such
opinion indicates there is a high probability of such payments and benefits
being deductible to the Company and the Bank and not subject to the imposition
of the excise tax imposed under Section 4999 of the Code and (ii) the Company
and the Bank may request, and the Executive shall have the right to demand that
they request, a ruling from the IRS as to whether the disputed payments and
benefits pursuant to Section 12 have such consequences. Any such request for a
ruling from the IRS shall be promptly prepared and filed by the Company and the
Bank, but in no event later than thirty (30) days from the date of the opinion
of counsel referred to above, and shall be subject to the Executive’s approval
prior to filing, which shall not be unreasonably withheld. The Company, the Bank
and the Executive agree to be bound by any ruling received from the IRS and to
make appropriate payments to each other to reflect any such rulings, together
with interest at the applicable federal rate provided for in Section 7872(f)(2)
of the Code. Nothing contained herein shall result in a reduction of any
payments or benefits to which the Executive may be entitled upon termination of
employment other than pursuant to Section 12 hereof, or a reduction in the
payments and benefits specified in Section 12 below zero.

 

16. Injunctive Relief. If there is a breach or threatened breach of Section
11(g) of this Agreement or the prohibitions upon disclosure contained in Section
10(c) of this Agreement, the parties agree that there is no adequate remedy at
law for such breach, and that the Company and the Bank shall be entitled to
injunctive relief restraining the Executive from such breach or threatened
breach, but such relief shall not be the exclusive remedy hereunder for such
breach. The parties hereto likewise agree that the Executive, without
limitation, shall be entitled to injunctive relief to enforce the obligations of
the Company and the Bank under this Agreement.

 

17. Successors and Assigns.

 

  a. This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Company and the Bank which shall acquire,
directly or indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Company and the Bank.

 

  b. Since the Company and the Bank are contracting for the unique and personal
skills of Executive, Executive shall be precluded from assigning or delegating
his rights or duties hereunder without first obtaining the written consent of
the Company and the Bank.

 

18. No Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise
and no such

 

12



--------------------------------------------------------------------------------

payment shall be offset or reduced by the amount of any compensation or benefits
provided to Executive in any subsequent employment.

 

19. Notices. All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or 48 hours after mailing at any general
or branch United States Post Office, by registered or certified mail, postage
prepaid, addressed to the Company and/or the Bank at their principal business
offices and to Executive at his home address as maintained in the records of the
Company and the Bank.

 

20. No Plan Created by this Agreement. Executive, the Company and the Bank
expressly declare and agree that this Agreement was negotiated among them and
that no provision or provisions of this Agreement are intended to, or shall be
deemed to, create any plan for purposes of the Employee Retirement Income
Security Act or any other law or regulation, and each party expressly waives any
right to assert the contrary. Any assertion in any judicial or administrative
filing, hearing, or process that such a plan was so created by this Agreement
shall be deemed a material breach of this Agreement by the party making such an
assertion.

 

21. Amendments. No amendments or additions to this Agreement shall be binding
unless made in writing and signed by all of the parties, except as herein
otherwise specifically provided.

 

22. Applicable Law. Except to the extent preempted by Federal law, the laws of
the State of Connecticut shall govern this Agreement in all respects, whether as
to its validity, construction, capacity, performance or otherwise.

 

23. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

 

24. Headings. Headings contained herein are for convenience of reference only.

 

25. Entire Agreement. This Agreement, together with any understanding or
modifications thereof as agreed to in writing by the parties, shall constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof, other than written agreements with respect to specific plans, programs
or arrangements described in Sections 5 and 6.

 

26. Required Provisions. In the event any of the foregoing provisions of this
Section 26 are in conflict with the terms of this Agreement, this Section 26
shall prevail.

 

13



--------------------------------------------------------------------------------

26.1 The Bank’s board of directors may terminate Executive’s employment at any
time, but any termination by the Bank, other than Termination for Cause, shall
not prejudice Executive’s right to compensation or other benefits under this
Agreement. Executive shall not have the right to receive compensation or other
benefits for any period after Termination for Cause as defined in Section 11(d)
hereinabove.

 

  a. If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
§1818(e)(3) or (g)(1); the Bank’s obligations under this contract shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Bank may in its discretion: (i)
pay Executive all or part of the compensation withheld while their contract
obligations were suspended; and (ii) reinstate (in whole or in part) any of the
obligations which were suspended.

 

  b. If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. §1818(e)(4) or (g)(1),
all obligations of the Bank under this contract shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.

 

  c. If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. §1813(x)(1) all obligations of the Bank under
this contract shall terminate as of the date of default, but this paragraph
shall not affect any vested rights of the contracting parties.

 

26.2 All obligations under this contract shall be terminated, except to the
extent determined that continuation of the contract is necessary for the
continued operation of the Bank: (i) by the Director of the OTS (or his
designee), at the time the FDIC enters into an agreement to provide assistance
to or on behalf of the Bank under the authority contained in Section 13(c) of
the Federal Deposit Insurance Act, 12 U.S.C. §1823(c); or (ii) by the Director
of the OTS (or his designee) at the time the Director (or his designee) approves
a supervisory merger to resolve problems related to the operations of the Bank
or when the Bank is determined by the Director to be in an unsafe or unsound
condition. Any rights of the parties that have already vested, however, shall
not be affected by such action.

 

14



--------------------------------------------------------------------------------

26.3 Any payments made to employees pursuant to this Agreement, or otherwise,
are subject to and conditioned upon their compliance with 12 U.S.C. §1828(k) and
FDIC regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification
Payments.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.

 

Attest:

      SI FINANCIAL GROUP, INC. /s/ Laurie L. Gervais      

By:

 

/s/ Henry P. Hinckley

               

Chairman of the Board of Directors

Attest:

     

SAVINGS INSTITUTE BANK

AND TRUST COMPANY

/s/ Laurie L. Gervais      

By:

 

/s/ Henry P. Hinckley

               

Chairman of the Board of Directors

Witness:

      EXECUTIVE /s/ Laurie L. Gervais      

/s/ Rheo A. Brouillard

           

Rheo A. Brouillard

 

16